IN THE SUPREME COURT OF THE STATE OF NEVADA


                     DARON MORRIS,                                             No. 84393
                                       Appellant,
                                   vs.
                     THE STATE OF NEVADA,
                                       Respondent.
                                                                                       FILED
                                                                                       MAR 3 O 2022
                                                                                    ELIZABETH A. BROWN
                                                                                  CLERK g kUIPREME COURT
                                                                                  BY
                                                                                        DEPUTYCY-4-1
                                                                                              CLERIZ111."

                                           ORDER DISMISSING APPEAL

                                  This appeal was initiated by the filing of a pro se notice of
                     appeal.
                                  On March 11, 2022, appellant filed a notice of appeal in district
                     court case number C-13-287414-4. However, this court's review of this
                     appeal reveals jurisdictional defects. First, the notice of appeal was
                     untimely filed from the judgment of conviction and amended judgment of
                     conviction. The judgment of conviction was entered on November 29, 2017,
                     and the amended judgment of conviction was entered on April 25, 2018.
                     Appellant did not file the notice of appeal, however, until March 11, 2022,
                     well after the expiration of the 30-day appeal period prescribed by NRAP
                     4(b). See Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994)
                     (explaining that an untimely notice of appeal fails to vest jurisdiction in this
                     court). Second, to the extent that appellant's appeal is in regard to the
                     postconviction petition for a writ of habeas corpus filed in related district
                     court case number A-22-849796-W, that district court case number was not
                     designated in this notice of appeal. See NRAP 3(c)(1)(B) (requiring a notice
                     of appeal to "designate the judgment, order or part thereof being appealed7).
                     Lastly, no decision had been made on the petition when appellant filed his
SUPREME COURT
      OF
    NEVADA

(0) I 947A   caZ3.
                                                                                           02-098470
                appeal, and thus, appellant's notice of appeal from the habeas corpus
                petition is premature. See NRS 177.015(3) (stating that a defendant only
                may appeal from a final judgment or verdict). Accordingly, this court
                           ORDERS this appeal DISMISSED.1




                                                                  J.
                                       Silver


                                           J.                     Pielea tPty      ,J

                Cadish                                   Pickering




                cc:   Chief Judge, Eighth Judicial District Court
                      Eighth Judicial District Court, Department 10
                      Daron Morris
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      'Appellant may file an appeal from the related district court case
                number A-22-849796-W when the district court enters a final order
SUPREME COURT
                resolving that petition.
         OF
      NEVADA


(O   l 47A

                                                    2